DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 14th, 2021 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections set forth in the Non-Final Office Action mailed January 14th, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanichi (JP S51145743).
Regarding claim 1, Kanichi teaches an installation for the Aeroponic/Hydroponic production of plants including at least one table (Figs 1-9, Item 2- Storage), mobile trays on the table designed to support the plants and transfer the plants to the installation's different stations (Figs 1-9, Item 3- Growth 
Regarding claim 2, Kanichi teaches all of the abovementioned claim 1 and also teaches wherein the table includes two raised rails parallel to each other along a horizontal longitudinal direction (Fig 3 unlabeled, Page 3 Fig 3 description), the trays including rollers to roll on the raised rails (Fig 3 unlabeled, Page 3 Fig 3 description), the elevator including two sections of rails aligned with the raised rails of the table when the elevator is in the high position (Fig 9 Item 16- Lift table).
Regarding claim 13, Kanichi teaches a process for the aeroponic/hydroponic production of plants comprising (Figs 1-9): placing plants on one or more trays with an aerial part of the plant above the tray and a root part of the plant underneath the tray (Figs 1-9, Item 3- Growth container, Item 5- plant, Item 6- Drain hole); placing the trays on one or more tables to form a retention zone for collecting an excess of a liquid diffused towards the plants (Figs 6 & 7, Item 15- collection container); transferring the tray(s) on the tables to one or more different stations in the installation of claim 1 (Figs 1-9, Page 2 Lines 8-15); wherein the process further comprises; a soaking step in which the root part of the plant in a first tray is soaked in a soaking tank containing a liquid (Figs .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) as applied to claim 2 above, and further in view of Akagi (US 4,965,962).
Regarding claim 3, Kanichi teaches all of the abovementioned claim 2 and also teaches wherein the first of the raised two rails includes a first flat, horizontal surface (Fig 3 unlabeled, Page 3- Fig 3 description), but Kanichi does not teach the second of the two raised rails includes a second embossed rolling surface and at least two grooved rollers whose cross-section is complementary with the second surface to ensure a linear guidance of the tray on the table.
Akagi does teach the second of the two raised rails includes a second embossed rolling surface and at least two grooved rollers (Fig 1, Item 3- wheels) whose cross-section is complementary with the second surface to ensure a linear guidance of the tray on the table (Fig 1, Item 6- grooves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic installation of Kanichi with the wheel and groove system as taught by Akagi in order to guide the wheels (Col. 4 Lines 2-3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) as applied to claim 1 above, and further in view of Harwood (US 2014/0137471 A1).
Regarding claim 4, Kanichi teaches all of the abovementioned claim 1 but does not teach wherein the table includes a sealing tarpaulin raised against the raised rail and fixed by an attachment plate, the tarpaulin extending upwards in a lip-shape curving towards the other rail, coming into contact under the trays on a lower sealing surface extending horizontally.
Harwood does teach wherein the table includes a sealing tarpaulin raised against the raised rail and fixed by an attachment plate (Fig 1C Item 54- Nutrient return tray, [0063]), the tarpaulin extending upwards in a lip-shape curving towards the other rail, coming into contact under the trays on a lower sealing surface extending horizontally (Fig 1C Item 540 Nutrient return tray, [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic installation of Kanichi with the sealing tarpaulin system as taught by Harwood in order to return nutrient solution to a nutrient tank for reuse ([0063]).
Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) as applied to claim 1 above, and further in view of Souder (US 8,627,598 B1).
Regarding claim 5, Kanichi teaches all of the abovementioned claim 1 but does not teach wherein the table includes a cutting station, the cutting station including a cutting bar extending longitudinally and being mobile transversely to shorten a part of one or more plants.
Souder does teach wherein the table includes a cutting station, the cutting station including a cutting bar extending longitudinally and being mobile transversely to shorten one of the parts of the plants (Fig 17 Item 44- Cutter, Col. 11 Line 55 thru Col. 12 Line 15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic installation of Kanichi with the cutting station of Souder in order to cut through and extract required plant parts (Col. 12 Lines 15-60).
Regarding claim 6, Kanichi teaches all of the abovementioned claim 1 but does not teach wherein the table includes a cutting station, the cutting station including a cutting bar extending transversely and being mobile longitudinally with respect to the tray to shorten a part of one or more plants.
Souder does teach wherein the table includes a cutting station, the cutting station including a cutting bar extending transversely and being mobile longitudinally with respect to the tray to shorten on of the parts of the plants (Fig 17 Item 44- Cutter, Col. 11 Line 55 thru Col. 12 Line 15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic installation of Kanichi with the cutting station of Souder in order to cut through and extract required plant parts (Col. 12 Lines 15-60).
Regarding claim 9, Kanichi teaches all of the abovementioned claim 5 but does not teach wherein the cutting bar is height-adjustable.
Souder does teach wherein the cutting bar is height-adjustable (Fig 17 Item 198- Elevation control device, Col. 12 Lines 3-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the aeroponic/hydroponic installation of Kanichi with the height-adjustable cutting bar of Souder in order to align with and configure to incrementally receive a mass of plant that is being removed by extraction device (Col. 12 Lines 11-15).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Souder (US 8,627,598 B1) as applied to claim 5 above, and further in view of Harwood (US 2014/0137471 A1).
Regarding claim 7, Modified Kanichi in view of Souder teaches all of the abovementioned claim 5, Souder also teaches wherein the cutting bar extends under the level of the trays to shorten the root part (Col. 12 Lines 37-39), but does not teach the cutting station also including a collection tank for receiving a cut part of the plants.
Harwood does teach the cutting station also including a collection tank for receiving the cut part of the plants (Fig 1C Item 54- Nutrient return tray, [0063]). As interpreted by the examiner, Harwood’s Nutrient return tray has all of the claimed structure and can serve the same purpose as a collection method for cut plant parts instead of fluid collection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi in view of Souder to incorporate the teachings of Harwood by including a collection tank in the cutting station to easily facilitate harvesting of the cut parts of the plants.
Regarding claim 8, Kanichi in view of Souder and Harwood teach all of the abovementioned claim 7 and also teach wherein the collection tank is tilted and includes a gutter in its lower part (Harwood Fig 1C Item 54- Nutrient return tray, [0063]). As interpreted by the examiner, Harwood’s Nutrient return tray has all of the claimed structure and can serve the same purpose as a collection method for cut plant parts instead of fluid collection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi in view of Souder to incorporate the teachings of Harwood by including a collection tank in the cutting station to easily facilitate harvesting of the cut parts of the plants.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) as applied to claim 1 above, and further in view of Marchildon (US 2014/0325906 A1).
Regarding claim 10, Kanichi teaches all of the abovementioned claim 1 but does not teach the installation further including: at least one transfer trolley capable of transporting at least one of the trays from one of the tables to the other, and at the end of each table a transversal guide capable of determining the position of the trolley with respect to the table.
Marchildon does teach the installation further including: at least one transfer trolley capable of transporting at least one of the trays from one of the tables to the other (Fig 3 Item 74- Fork-lift apparatus, [0026]), and at the end of each table a transversal guide capable of determining the position of the trolley with respect to the table (Fig 3 Item 82- Track, [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of Marchildon by including a transfer trolley with a transversal guide in order to remove trays from the tables and to place fresh trays on the tables ([0026]).
Regarding claim 11, Kanichi in view of Marchildon teaches all of the abovementioned claim 10 and further teaches wherein the transfer trolley includes: parallel rail sections, with the same separation distance as the rails of the table capable of prolonging the rolling rails of table and receiving at least one of the trays (Marchildon Fig 3 Item 80- Two lift arms) ; and locks at the ends of the rail sections of the trolley configured to block the position of the tray(s) (Marchildon Fig 3 Item 76- Tower).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of Marchildon by including parallel rail sections on the trolley with locks at the end of the rail sections in order to prevent trays from falling off of the trolley and to facilitate movement of the trays from the trolley to other tables of the hydroponic installation (structure and use of a fork lift).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) as applied to claim 1 above, and further in view of Cheng (US 9,363,957 B2).
Regarding claim 12, Kanichi teaches all of the abovementioned claim 1 but does not teach the installation further including: a test station designed to receive one of the trays, the test station being divided transversely into compartments by vertical walls adjusted under the tray, each compartment including an independent liquid circuit for feeding the plants placed above said compartment independently from the other compartments.
Cheng does teach the installation further including: a test station designed to receive one of the trays (Figs 1-8), the test station being divided transversely into compartments by vertical walls adjusted under the tray (Fig 1 Item 1-Tanks), each compartment including an independent liquid circuit for feeding the plants placed above said compartment independently from the other compartments (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of Cheng by including a test station separated by vertical walls with independent fluid circuits in order to provide nutrient solutions of various type/amount to the plants (Figs 6A, 6B, 6C, Col. 4 Lines 1-10).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) as applied to claim 13 above, and further in view of Plant Advanced Technologies PAT (NPL https://www.youtube.com/watch?v=sbjjjh4sfUY hereafter referenced as PAT. See IDS dated 02/21/2019 Non-Patent Literature Item 3).
Regarding claim 14, Kanichi teaches all of the abovementioned claim 13 but does not teach whereby the soaking step is preceded by a stimulation step wherein at least the root parts of the plants are provided a stimulation liquid.
PAT does teach whereby the soaking step is preceded by a stimulation step wherein at least the root parts of the plants are provided a stimulation liquid (0:30-0:43).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of PAT by including a stimulation step before a soaking step in order to increase the growth of plants and production of rare molecules in the plants (0:16-0:48).
Regarding claim 15, Kanichi in view of PAT teach all of the abovementioned claim 14 and further teach whereby the soaking step is preceded by a washing step comprising diffusing a liquid to the plants (PAT 0:30-0:43), wherein the liquid is fresh water (Kanichi page 2 lines 29-31), following an optional stimulation step (PAT 0:30-0:43).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of PAT by including a washing step in order to provide water and nutrients to the plants (Kanichi page 2 lines 29-31). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) as applied to claim 13 above, and further in view of Souder (US 8,627,598 B1).
Regarding claim 16, Kanichi teaches all of the abovementioned claim 13 but does not teach whereby the soaking step is followed by a cutting step comprising partially cutting the aerial part or the root part of the plants to harvest a cut part.
Souder does teach whereby the soaking step is followed by a cutting step comprising partially cutting the aerial part or the root part of the plants to harvest a cut part (Fig 17 Item 44- Cutter, Col. 11 Line 55 to Col. 12 Line 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of Souder by including a cutting step in order to harvest a sought after part of the plant (Abstract). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Souder (US 8,627,598 B1) as applied to claim 16 above, and further in view of Gontier (WO 01/33942 A1).
Regarding claim 17, Kanichi in view of Souder teaches all of the above claim 16 but does not teach a process further comprising an extracting step comprising extracting one or more substances of interest from the cut part by maceration, decoction, or distillation.
Gontier does teach a process further comprising an extracting step comprising extracting one or more substances of interest from the cut part by maceration, decoction, or distillation (Abstract, Page 22 Lines 14-16, 20-25). The Merriam-Webster dictionary defines macerate as “to cause to become soft or separated into constituent elements by or as if by steeping in fluid”. As interpreted by the examiner, the process described by Gontier involves recovering metabolites released from the roots or other plant parts using liquid immersed with the roots. Furthermore, Gontier describes a permeabilizing step that involves supplying the roots or plant parts with a particular solution. Both methods described by Gontier read on the definition of maceration and have been interpreted as such. It should also be noted that maceration, decoction, and distillation are intended use activities of byproducts not positively recited structural elements or steps. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi to incorporate the teachings of Gontier by including an extraction step in order to recover specific molecules of interest (Abstract). 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP S51145743) in view of Souder (US 8,627,598 B1) as applied to claim 6 above, and further in view of Harwood (US 2014/0137471 A1).
Regarding claim 18, Kanichi in view of Souder teach all of the abovementioned claim 6 and further teaches wherein the cutting bar extends under the level of the trays to shorten the root part (Souder Col. 11 Line 55 to Col. 12 Line 9).
However, Kanichi in view of Souder does not teach the cutting station also including a collection tank for receiving the cut part of the plants.
Harwood teaches the cutting station also including a collection tank for receiving the cut part of the plants (Fig 1C Item 54- Nutrient return tray, [0063]). As interpreted by the examiner, Harwood’s Nutrient return tray has all of the claimed structure and can serve the same purpose as a collection method for cut plant parts instead of fluid collection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kanichi in view of Souder to incorporate the teachings of Harwood by including a collection tank in the cutting station to easily facilitate harvesting of the cut parts of the plants.
Regarding claim 19, Kanichi in view of Souder and Harwood teach all of the abovementioned claim 18 and further teaches wherein the collection tank is tilted and includes a gutter in its lower part (Harwood Fig 1C Item 54- Nutrient return tray, [0063])
Response to Arguments
Applicant's arguments filed April 14th, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are primarily directed towards the examiner’s primary reference not clearly anticipating applicant’s claimed invention. Applicant argues that not every claim element is taught by the primary reference, specifically the claim element “where the roots of the plant are suspended under the trays”. 
It is improper for the applicant to claim roots of a plant as part of the invention. The recited claim limitation “where the roots of the plant are suspended under the trays” is an intended use and only provides that roots are capable of being suspended under the trays. Given the broadest reasonable interpretation, the applicant is claiming a tray capable of receiving plants with a means to allow roots to pass through. Nothing disclosed by the applicant in the claims, drawings, or specification details a means for allowing roots to pass through the tray (i.e. holes, slits, bars, screens, dimensions, sizes, or arrangements). The examiner supplied a prior art reference (Kanichi) containing a tray (Fig 2 Item 3) which is also capable of allowing roots of a plant to pass through (Fig 2 Item 6- drain holes). There is no structural difference from the claimed tray and the primary teaching reference. Applicant argues that the plants would have to grow through compost (Fig 2 Item 4) contained within the trays as taught by Kanichi. This is irrelevant to the basic structure of the trays, which is to say, a tray with a plurality of holes.
The remaining arguments provided by the applicant are directed towards the primary reference (Kanichi) being unsuitable for use as a primary reference. Applicant claims the reference does not teach a hydroponic system and that the conveyor system as taught by Kanichi would damage the plants.
As described in the rejections for claims 1, 2, and 13 above, Kanichi teaches the structure for all claimed elements. Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102 (See MPEP 2131.05). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642